

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 15, 2007, by and
between El Paso Electric Company, a Texas corporation (“Company”), and Ershel C.
Redd, Jr. (“Executive”).
 
WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer and serve as a member of its Board of Directors on the terms
and conditions set forth herein; and
 
WHEREAS, Executive is willing, on the terms and subject to the conditions
provided in this Agreement, to undertake the responsibilities contemplated
herein, to furnish services to Company as provided herein, and to be subject to
certain employment restrictions and obligations;
 
NOW, THEREFORE, in consideration of the premises and the covenants herein
contained and other good, valuable, and binding consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
 
ARTICLE 1
Employment
 
Section 1.01. Responsibilities And Authority. Company hereby employs Executive
to serve as its President and Chief Executive Officer and serve as a member of
its Board of Directors starting on or about May 15, 2007 (the date of
Executive’s commencement of employment, the “Start Date”). The duties of
Executive shall be those duties which can reasonably be expected to be performed
by a person with the title of President and Chief Executive Officer. Executive
shall report directly to the Board of Directors of the Company (the “Board”) and
shall perform such other duties as may be assigned to him and as are not
inconsistent with his position. The Company will appoint Executive to the Board
and shall use reasonable efforts to do so on or promptly following the Start
Date.
 
Section 1.02. Acceptance Of Employment. Executive accepts employment by Company
on the terms and conditions herein provided and agrees, subject to the terms of
this Agreement, to devote substantially all of his business time to advance the
business of the Company. Nothing contained in this Agreement shall be construed
so as to prevent Executive from investing his personal assets in such a manner
and otherwise engaging in business transactions that are not inconsistent with
the interests of the Company and that will not require a substantial portion of
Executive’s business time or otherwise interfere with the performance of his
duties hereunder. Executive expressly represents and warrants to the Company
that the Executive is not a party to any contract or agreement
 
 

--------------------------------------------------------------------------------


 
 
and is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive’s ability to fully perform the Executive’s
duties and responsibilities under this Agreement.
 
Section 1.03. Agreement Term. The term of this Agreement shall be for an initial
term of five years from the Start Date (such five-year period, the “Initial
Term” and, as the term of this Agreement may be extended or shortened as set
forth herein, the “Employment Term”). The Employment Term shall be extended
automatically for three one-year periods (each, a “Renewal Term”) following the
Initial Term unless either party has given 90 days prior written notice of
termination of the Employment Term. Following such period, the parties may agree
mutually in writing to extend the Employment Term.
 
Section 1.04. At-will Employment. Notwithstanding anything else herein,
Executive’s employment with Company shall be at-will and may be terminated by
either party at any time for any or no reason, including by the Company either
with or without Cause. The foregoing shall not affect the Company’s obligation
to pay severance benefits if required pursuant to Section 3.01 below. “Cause”
shall mean the willful and continued failure by the Executive to perform his
duties, or the engaging by the Executive in illegal conduct or misconduct in
connection with Executive’s employment that is injurious to the Company, in each
case following written notice and a reasonable opportunity to cure the failure
or cease any non-criminal misconduct.
 
 
ARTICLE 2
Compensation And Incentives
 
Section 2.01. Base Compensation. During the Employment Term, Company shall pay
Executive a base cash salary at the aggregate initial rate of $500,000 per
annum. Thereafter, the base salary amount will be reviewed annually by the
Board, which may, in its discretion, make appropriate annual merit increases.
The compensation paid to Executive pursuant to this Section is hereinafter
referred to as “Base Compensation.” The Base Compensation shall be paid to
Executive in accordance with the Company’s payroll policy as in effect from time
to time.
 
Section 2.02. Annual Bonus. During the Employment Term, Executive shall be
eligible for an annual performance bonus under the terms of the Company’s bonus
plans in place from to time. Executive’s target bonus opportunity will be 65% of
Base Compensation, with actual bonus based on completion of performance goals
determined by the Board or a committee of the Board. For fiscal 2007,
Executive’s bonus opportunity will be based on the 2007 performance goals
established by the Company’s compensation committee at its meeting on March 2,
2007, and any bonus will be prorated for the period from the Start Date through
December 31, 2007.
 
 
2

--------------------------------------------------------------------------------


 
Section 2.03. Equity Awards. The Company will issue the equity awards set forth
below to Executive pursuant to separate award agreements. Executive shall be
eligible to receive other equity awards as determined by the Board or a
committee of the Board in its sole discretion.
 
(a)  Restricted Stock. The Company will issue to Executive shares of its Common
Stock, no par value (the “Common Stock”), on or promptly following the Start
Date, in an amount such that the intrinsic value on the grant date is
approximately $650,000, the ownership of which shall vest in two equal annual
installments on the first and second anniversaries of the Start Date, subject to
Executive’s continued employment with Company on the applicable vesting date.
 
(b)  LTIP. Executive’s participation in the Company’s long-term incentive plan
(“LTIP”) will begin with the performance period to end on December 31, 2009 with
an intrinsic value (at target) on the grant date of approximately $651,000 (but
subject to proration to account for the period from the Start Date to December
31, 2009 being less than 3 full years). LTIP awards typically consist of
restricted stock with a three-year cliff vesting (25%) and performance stock
with a three-year performance cycle based on total shareholder return compared
to a peer group of companies (75%). In future years, Executive will be eligible
to receive LTIP awards as determined by the Board or a committee of the Board.
 
Section 2.04. Reimbursement Of Moving Costs. Executive will be reimbursed the
full cost of moving his household goods and up to two automobiles to the El Paso
area. Executive will be reimbursed for travel expenses for himself and his
family at the time of the move and for reasonable house-hunting activities while
making his decision on the purchase of a home in the El Paso area. Such house
hunting trips shall not exceed 3 trips. Executive will be reimbursed for travel
expenses for visits home, not to exceed 3 visits per month, until he relocates
permanently in the El Paso area. Executive will receive appropriate temporary
lodging in the El Paso area, not to exceed three months from his start date,
until his relocation is complete. Executive will be reimbursed all reasonable
costs to sell his present home in New Jersey and purchase a home in the El Paso
area including closing costs, commissions and attorney’s fees. Executive will
receive an additional reimbursement payment for the taxable items reimbursed
pursuant to this Section.
 
Section 2.05. Retirement Plans. Executive will be a participant in the Company’s
Retirement Income Plan for Employees (“RIP”) and Excess Benefit Plan (“EBP” and,
together with the RIP, the “Plans”). The Company agrees that if the Company
terminates Executive’s employment, other than for Cause, following the Initial
Term (including by exercising its right to decline to continue this Agreement in
any of the Renewal Terms), any benefit election chosen under the terms of such
Plans by Executive shall be computed as if the aggregate monthly amount (in the
form of a straight life annuity payable over the lifetime of Executive only
commencing on such date) of the Plan Retirement Benefit (as defined in the RIP)
and the Excess Benefit (as defined in the EBP) is equal to the higher
 
 
3

--------------------------------------------------------------------------------


 
of (a) the Plan Retirement Benefit and Excess Benefit as determined under the
terms of the Plans or (b) $100,000. Except as set forth in this Section, nothing
in this Agreement shall affect Executive’s rights under the Plans. Any
supplemental payment required by the Company under this Section shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating assets of the Company for any such payment. Neither Executive nor
his spouse or other beneficiary shall have any interest in any particular assets
of the Company by reason of the right to receive any such payment and the
Executive, his spouse or other beneficiary shall have only the rights of a
general unsecured creditor of the Company with respect to such payments.
 
Section 2.06. Other Benefits. Executive shall be entitled to participate in all
benefits plans available from time to time to senior executives of the Company
including but not limited to the Plans, monthly car allowance and five (5) weeks
and three (3) days paid time off. In addition to the Company-provided one (1)
times annual base salary life insurance, the Company will provide to Executive
(at no cost to Executive) 1.5 times his annual base salary in additional life
insurance benefit coverage. In addition to participation in all
Company-sponsored health and welfare benefit plans, Executive will be required
to take a Company-paid physical exam on an annual basis. Executive will receive
financial planning and tax preparation assistance in an amount not to exceed
$15,000 annually.
 
Section 2.07. Indemnification. The Company shall provide Executive with the same
indemnification and insurance protection provided by Company from time to time
to all of its officers and directors.
 
 
ARTICLE 3
Termination Of Employment
 
Section 3.01. Severance Benefits.
 
(a)  If, during the Employment Term, the Company terminates Executive’s
employment other than for death, disability or Cause, Executive shall be
entitled to the following, subject to Executive signing and letting become
effective a separation and release agreement including the release in the form
attached hereto as Exhibit A:
 
(i)  a pro rated payment for the Severance Period of Executive’s then current
Base Compensation plus target bonus for the year of termination;
 
(ii)  if Executive elects COBRA coverage, continued Company-paid health benefits
for the Severance Period (or until such earlier date as Executive is covered by
another company’s health plan); provided that to the extent COBRA coverage is
not available, the Company shall pay Executive an amount equal to the cost to
the Company of such coverage that cannot be provided; and
 
 
4

--------------------------------------------------------------------------------


 
(iii)  outplacement benefits and assistance for up to 12 months following
termination of employment in an amount not to exceed $25,000 in the aggregate;
 
(b)  The “Severance Period” shall equal (x) during the Initial Term, the lesser
of two years or the then remaining period of the Initial Term or (y) during any
Renewal Term, the then remaining period of such Renewal Term.
 
(c)  To the extent the payments provided for in this Section would be deemed to
constitute non-qualified deferred compensation subject to Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), no such payments
shall be made until six months following termination of employment.
 
Section 3.02. Termination Upon Change Of Control. The foregoing provisions
notwithstanding, the provisions of the Change of Control Severance Agreement
between the Company and Executive (the “Change of Control Agreement”) shall
govern any termination of Executive’s employment following a Change of Control
(as defined in the Change of Control Agreement) of the Company, and the payments
and benefits under the Change of Control Agreement shall be in lieu of any
payments or benefits under this Agreement.
 
Section 3.03. No Duplication. Any benefits or payments due under this Article
shall be reduced by any notice period or severance payments required by
applicable federal, state or other law, including without limitation the WARN
Act, and, except as expressly set forth herein, shall supersede any termination
or severance benefits to which Executive may otherwise be entitled under any
other agreement, plan or policy of the Company.
 
 
ARTICLE 4
Arbitration And Mediation
 
Section 4.01. Mediation. Any dispute arising hereunder between Executive and
Company (including any dispute over whether Company has properly terminated
Executive for Cause) which cannot be resolved by them to their mutual
satisfaction within a period of 14 days, unless mutually extended, shall first
be submitted to mediation in El Paso, Texas, to a mediator selected pursuant to
the rules of the American Arbitration Association (“AAA”). All costs of
mediation incurred by Executive will be paid by the Company.
 
Section 4.02. Arbitration. If such mediation shall not result in an agreed
settlement between the parties, the dispute will be promptly submitted to
binding arbitration (conducted in El Paso, Texas, by a panel of three
arbitrators) in accordance with the rules of the AAA then in effect. The results
of such arbitration shall be binding and conclusive upon the parties hereto, and
judgment on the award may be entered at the
 
 
5

--------------------------------------------------------------------------------


 
instance of either party in any court of competent jurisdiction. The dispute
resolution procedure set forth in this Section may be initiated by either party
upon five business days prior written notice to the other and after failure to
resolve the dispute after the expiration of the 14-day time period referred to
in the preceding Section.
 
Section 4.03. Proceedings. Unless otherwise expressly agreed in writing by the
parties to the arbitration proceedings:
 
(a)  The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time;
 
(b)  Any procedural issues not determined under the arbitral rules selected
pursuant to item (a) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;
 
(c)  The losing party in any such dispute will pay all of the winning party’s
costs, including any arbitrator or administrative fees and reasonable attorneys’
fees.
 
(d)  The decision of the arbitrators shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrators; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement.
 
Section 4.04. Acknowledgement Of Parties. Each party acknowledges that he or she
or it has voluntarily and knowingly entered into an agreement to arbitration
under this Section by executing this Agreement.
 
 
ARTICLE 5
Miscellaneous
 
Section 5.01. Notices. Any notice, demand or request to be given hereunder to
either party hereto shall be deemed given and effective only if in writing and
either (1) delivered personally to Executive or (in case of a notice to Company)
to the Chairman of the Board of the Company with a copy to the General Counsel,
or (2) sent by certified or registered mail, postage prepaid, to the addresses
set forth on the signature page hereof or to such other address as either party
may hereafter specify to the other by notice similarly served.
 
Section 5.02. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Texas.
 
 
6

--------------------------------------------------------------------------------


 
Section 5.03. Modification. No modification or waiver of any provision hereof
shall be made unless it be in writing and signed by both of the parties hereto.
 
Section 5.04. Scope Of Agreement. This Agreement constitutes the whole of the
agreement between the parties on the subject matter, superseding all prior oral
and written conversations, negotiations, understandings, and agreements in
effect as of the date of this Agreement.
 
Section 5.05. Successors and Assigns. This Agreement shall not be assignable by
the Company (other than to an affiliate of the Company or to any successor or
assign of the Company) without the written consent of Executive. The Company
will require any successor to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform the obligations
under this Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place. This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If Executive should die or become disabled
while any amount is owed but unpaid to Executive hereunder, all such amounts,
unless otherwise provided herein, shall be paid to Executive’s devisee, legatee,
legal guardian or other designee, or if there is no such designee, to
Executive’s estate. Executive’s rights hereunder shall not otherwise be
assignable
 
Section 5.06. Tax Payments, Withholdings And Reporting. Executive recognizes
that the payments and benefits provided under this Agreement may result in
taxable income to him which Company and its affiliates will report to the
appropriate taxing authorities. Company shall have the right to deduct from any
payment made under this Agreement any federal, state, local or foreign income,
employment or other taxes it determines are required by law to be withheld with
respect to such payments or benefits provided thereunder or to require payment
from Executive which he agrees to pay upon demand, for the purpose of satisfying
any such withholding requirement.
 
Section 5.07. Separate Counsel. Executive acknowledges that he has been advised
by Company that before he signs this Agreement he should consult with an
attorney.
 
Section 5.08. Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
Section 5.09. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.
 

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth above.
 


EL PASO ELECTRIC COMPANY




By: /s/ Michael K. Parks______________
Name: Michael K. Parks
Title: Vice Chairman




EXECUTIVE




/s/ Ershel C. Redd, Jr.________________
Ershel C. Redd, Jr.




8

--------------------------------------------------------------------------------


 
 
Exhibit A
Form of Release and Waiver
 
Executive agrees to and does fully and completely release, discharge and waive
any and all claims, complaints, causes of action, demands of whatever kind or
nature which Executive has or may have against the Company, its subsidiaries,
affiliates, predecessors, and successors and all of their respective directors,
officers, and employees by reason of any event, matter, cause, or thing that has
occurred prior to the date hereof (hereinafter “Executive Claims”). Executive
agrees that this release and waiver specifically covers, but is not limited to,
any and all Executive Claims which Executive has or may have against the Company
relating in any way to compensation, or to any other terms, conditions, or
circumstances of Executive’s employment with the Company, and to the cessation
of such employment, based on statutory or common law claims for employment
discrimination, including claims under Title VII, the Age Discrimination in
Employment Act, Americans with Disabilities Act, and any and all discrimination
or retaliation claims under state or federal law, wrongful discharge, breach of
contract, defamation, intentional infliction of emotional distress, breach of
fiduciary duty, or any other theory whether legal or equitable; provided,
however, that this release shall not affect Executive’s rights under or with
respect to any retirement plan which is subject to ERISA and is qualified under
Section 401 (a) of the Code.
 
Executive acknowledges that he has twenty-one (21) days to review and consider
this release and waiver. Executive has also been advised verbally and by this
writing of his right to consult with an attorney prior to executing this release
and waiver. Executive is further aware that if he signs this release and waiver,
he may revoke it for a period of seven (7) days following the day he signs it,
and this release and waiver shall not be effective or enforceable until the
revocation period has expired.
 

